Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 11/19/2021, in which:claims 5 is amended; and the rejections of the claims are traversed. Claims 1-10 are currently pending and an Office Action on the merits follows. 


II. ALLOWABLE SUBJECT MATTER

	Claims 1-4 are allowable are because the recited language do  not disclosed “a first capacitance element holding a voltage of a data signal transferred to the first data transfer line; a third capacitance element holding a voltage of a data signal transferred to the second data transfer line; a first switch provided between the first data transfer line and the second capacitance element; a second switch provided between the power supply line and the second capacitance element; a third switch provided between the second data transfer line and the fourth capacitance element; a fourth switch provided between the power supply line and the fourth capacitance element; a first power supply supplying the reference voltage to one end of the power supply line; and a second power supply supplying the reference voltage to another end of the power supply line, wherein in a first period, the first switch and the third switch are OFF and the second switch and the fourth switch are ON, and in a second period 
Claim are 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references do not disclose “a third power supply and a fourth power supply having a reference voltage; a second power supply line that is electrically coupled to the third power supply and to the fourth power supply and that is supplied with the reference voltage; a capacitance element having one end, the one end of the capacitance element electrically coupled to the data line; and a second switch that controls electrically connecting between the second power supply line and another end of the capacitance element, wherein the third power supply supplies the reference voltage to one end of the second power supply line, and the fourth power supply supplies the reference voltage to another end of the second power supply line.” as disclosed in claims 7 and 8.

III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20180293944 in view of Lee et al. US 20200357327 and further in view of Ota et al US 20130093737.

Consider claim 5. Kim discloses a display device (abstract OLED display device) comprising: 
a first power supply and a second power supply (see fig 1 first power supply unit and second power supply unit) having an initialization voltage (fig 1 Vinit1 Vinit2)
a first supply line that is electrically coupled to the first power supply (fig 1 first power supply unit 310 connected pixel fig 2 Vinit  [0045])and to the second power supply and that is supplied with the second initialization voltage (second power supply 320 Vinit2); 
a pixel circuit provided corresponding to a data line (see fig 2 pixel circuit PX with data line DL); and 
a first switch that controls electrically connecting between the first supply line and the data line (see fig 2 pixel circuit PX with data line DL), wherein the first power supply supplies the initialization voltage to one end of the first supply line (see fig 1 Vinit supplied to pixel PX), and
Kim however does not disclose that the second power supply supplied with the initialization voltage and the second power supply supplies the initialization voltage to another end of the first supply line.
Lee however discloses the second power supply supplied with the initialization voltage (fig 1 initialization power supply ) and the second power supply supplies the initialization voltage to another end of the first supply line (see fig 1 fig 4 where the same initialization voltage are applied to all ends the supply line ).
Kim contains a "base" device/method of OLED display device.  Lee contains a "comparable" device/method of OLED display device that has been improved in the same way as the claimed invention.  The known "improvement" of Lee could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in the second power supply supplied with the initialization voltage and the second power supply supplies the initialization voltage to another end of the first supply line.  Furthermore, both Kim and Lee use and disclose similar functionality (i.e., driving OLED displays) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Lee also provide the benefit of improved sensing of threshold voltage [0145]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Kim as modified by Lee do not disclose that one end of the first switch is electrically connected to the data line and another end of the first switch is electrically connected to the first supply line.
Ota however discloses one end of the first switch is electrically connected to the data line and another end of the first switch is electrically connected to the first supply line (see fig 2 switch 45 is electrically connected to data line 14 on one end and Vini on the other end).
Kim as modified by Lee contains a "base" device/method of OLED display device.  Ota contains a "comparable" device/method of OLED display device that has been improved in the same way as the claimed invention.  The known "improvement" of Ota could have been applied in the same way to the "base" device/method of Kim as modified by Lee and the results would have been predictable and resulted in one end of the first switch is electrically connected to the data line and another end of the first switch is electrically connected to the first supply line.  Furthermore, both Kim as modified by Lee 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Ota also provide the benefit of controlling the current supplied to a light emitting element with high precision without a need for a data signal with fine precision [0008]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 6. Kim as modified by Lee and Ota disclose the display device according to claim 5, wherein in plan view, the first supply line is disposed along a first direction, and in the first direction, the first power supply line is disposed between the first power supply and the second power supply (see Kim fig 1 Vinit is supplied between power supply 320 and power supply 310).

Consider claim 10. Kim as modified by Lee and Ota disclose the electronic apparatus comprising: the display device according to claim 5 (Kim [0003] smartphone).




IV. RESPONSE TO ARGUMENTS
Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
Applicant argues that the cited references do not disclose the features of the amended claim. 
The Office has accordingly updated the rejection to include a new reference, Ota, which addresses the newly added limitations (see rejection above).
V. CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 1/11/2022Primary Examiner, Art Unit 2692